DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 5, 8, 10, 12, 20, 22-26, and 28 have been cancelled.  
Claims 1-4, 6, 7, 9, 11, 13-19, 21, and 27 are pending and under examination.
Claims 1 and 16 are examined to the extent that they read on the elected species of VEGF and PDGF.  Claim 14 is examined to the extent that it reads on treating ischemia, which corresponds to the elected species of VEGF and PDGF.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6, 7, 9, 11, 13, 14, 16-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (PGPUB 2013/0071930), in view of each Richardson et al. (Nat. Biotechnol., 2001, 19: 1029-1034), Chu et al. (Ther. Deliv., 2012, 3: 1-34), and Tang et al. (Biomaterials, 2011, 32: 75-86).
Chu et al. teach a composition comprising a coacervate of PEAD, heparin, and FGF-2 (i.e., a first active agent); the coacervate is embedded into a fibrin hydrogel comprising human umbilical vein endothelial cells (HUVECs) and the coacervate mediates controlled FGF-2 release to induce HUVECs proliferation and tube formation.  Chu et al. teach that mixing the coacervate with cells and hydrogels preserves their viability and enhances their proliferation or differentiation and that the coacervate is suitable to promote angiogenesis in vivo in a subject to treat coronary and peripheral ischemia (claims 1-4, 6, and 7).  Chu et al. teach mixing PEAD, heparin, and FGF-2 to obtain the coacervate and further incorporating the coacervate into a fibrin hydrogel comprising HUVECs (claims 16-19 and 21).  See [0055]-[0056]; [0104]; [0197]-[0201]; [0206]; [0210]; [0214]; [0226]; [0228]; [0236]; [0238]-[0240]).  
With respect to claim 11, Chu et al. teach that the zeta potential of the coacervate is between -45 to 23.2 mV (see [0198]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Chu et al. do not specifically teach delivering PDGF and VEGF as first and second active agents (claims 1, 9, and 16).  However, Chu et al. teach that the composition is suitable for the delivery of a variety of factors, including PDGF and VEGF (see [0015]).  Richardson et al. teach that the temporal control of VEGF and PDGF (specifically, rapid VEGF and slower PDGF) delivery enhances angiogenesis characterized by stable mature blood vessels formation (as compared to bolus delivery of VEGF and PDGF) and thus, could be used to treat ischemia such as cardiac ischemia (see Abstract; paragraph bridging p. 1029 and 1230; p. 1230-1032; p 1033, column 2, first full paragraph).  Chu et al. (Ther. Deliv.) teach that incorporating active agents into fibrin hydrogels results in their rapid release (see paragraph bridging p. 8 and 9).  Tang et al. teach incorporating HUVECs within hydrogels to enhance angiogenesis and thus, enhances therapy in ischemic subjects (see Abstract; p. 76, column 1, last paragraph; paragraph bridging p. 77 and 78; p. 79; p. 85, column 2).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Chu et al. by replacing FGF-2 with PDGF and further including VEGF into the fibrin hydrogel to achieve the predictable result of obtaining a composition suitable to treat ischemia.  One of skill in the art would have also found obvious to further administer the resulting composition to ischemic subjects to achieve the predictable result of treating ischemia in the subjects (claims 13, 14, and 27).  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

4.	Claims 1-4, 6, 7, 9, 11, 13-19, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. taken with each Richardson et al., Chu et al., and Tang et al., in further view of Hao et al. (Cardiovasc. Res., 2007, 75: 178-185).
The teachings of Chu et al., Richardson et al., Chu et al., and Tang et al. are applied as above for claims 1-4, 6, 7, 9, 11, 13, 14, 16-19, 21, and 27.  Chu et al., Richardson et al., Chu et al., and Tang et al. do not specifically teach treating myocardial infarction (claim 15).  Hao et al. that myocardial infarction therapy with VEGF and PDGF delivered into the myocardial infarct border (see Abstract; paragraph bridging p. 178 and 179; p. 180, column 1; paragraph bridging p. 181 and 182; p. 184, column 2, last paragraph).  Based on these teaching, one of skill in the art would have found obvious to administer the composition of Chu et al., Richardson et al., Chu et al., and Tang et al. to subjects affected by myocardial infarction to achieve the predictable result of treating myocardial infarction in the subjects.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The applicant argues that, as stated in the filed on 8/12/2022, Chu does not disclose using fibrin hydrogel to aid controlled release.  The applicant argues that none of the experimental conditions described by Chu disclose a delivery matrix embedded into a fibrin hydrogel.
	This is not found persuasive.  [0055], [0228], and Fig. 36F in Chu disclose a PEAD-heparin coacervate comprising embedded FGF-2; the coacervate with the embedded FGF-2 is encapsulated into a fibrin gel comprising HUVECs.  
Since the rejection is an obviousness-type rejection, Chu does not have to teach incorporating into a fibrin hydrogel for controlled release.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).   In this case, the combined teachings of all cited references suggest that Chu’s composition could be used for the sequential release of PDGF and VEGF.
For these reasons, the argument of unpredictability based on Chu is not found persuasive.  

The 132 Declaration states that one of skill in the art would expect a number of issues and uncertainties to arise from the process of embedding a liquid coacervate into a fibrin hydrogel.
This is not found persuasive because it is just an argument not supported by any evidence.  As stated in the non-final Office action of 4/13/2022, Chu already teaches a composition which is the same as the claimed composition; both compositions are obtained by using the same method (compare Chu’s Examples 6 and 7 with Examples 1 and 2 in the specification).  Thus, Chu’s composition and the instant composition must necessarily exhibit the same even coacervate distribution within the hydrogel achieved by the same mechanism.  There is no evidence to the contrary of record. 
The only difference between Chu’s composition and the claimed composition is that Chu’s composition contains FGF-2 in the coacervate, while the claimed composition contains PDGF in the coacervate and VEGF in the hydrogel.  Except for replacing FGF-2 with PDGF and further including VEGF in the hydrogel, there has been no other modification compared to Chu.  The 132 Declaration provides no evidence that this modification would change Chu’s composition with respect to structure and release pattern.  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633